

Exhibit 10.30


A. W. Homan
Attorney
[address redacted]


October 2, 2019


Prothena Biosciences Inc
331 Oyster Point Boulevard
South San Francisco, CA 94080
Attention: Michael J. Malecek, Chief Legal Officer and Secretary


RE: Engagement Agreement


Dear Mike:


This confirms that I have been engaged to provide legal advice and assistance to
Prothena Biosciences Inc and its affiliates (individually and collectively, the
“Company”), as such advice and assistance may be requested by the Company and
agreed by me.


This letter and the attached Terms of Engagement, which is incorporated herein
by reference (collectively, this “Engagement Agreement”), sets forth the terms
of and shall govern that engagement unless we agree in writing on different
terms.


If the terms of this Engagement Agreement are acceptable, please indicate the
Company’s agreement by signing below and returning this letter to me.


Best regards,


/s/ A. W. Homan


A. W. Homan


Attachment


ACCEPTED AND AGREED:


Prothena Biosciences Inc




By: /s/ Michael J. Malecek
Name: Michael J. Malecek
Title: Chief Legal Officer and Secretary
Date: October 2, 2019


1

--------------------------------------------------------------------------------




Terms of Engagement


1.Scope. In all matters in which I advise and assist the Company under the
Engagement Agreement, I will provide services only of a strictly legal nature.
It is understood that the Company will not be relying on me for business,
investment, accounting or tax advice. The Company understands that I will not
and cannot make any guarantee regarding the outcome of any matter.
2.Fees. My hourly rate is $500.
3.Expenses. The Company will reimburse me for reasonable out-of-pocket travel
and other expenses, without commission or mark-up, actually incurred by me to
perform my services under this Engagement Agreement.
4.Estimates; Maximum Amount Payable. To the extent that the Company requests
that I provide an estimate of future fees and expenses associated with a
particular matter or service, the Company understands that any such estimate is
only an estimate based on a number of uncertain factors, as to which information
is generally incomplete and constantly changing, and that the actual fees and
expenses will be determined in accordance with the provisions of our Engagement
Agreement and may vary significantly from that estimate.
5.Invoices. I will submit to the Company a monthly invoice for services actually
performed and expenses actually incurred. Each such invoice will include (a) a
description of the services performed, by date, and the amount of time spent for
each service, (b) the compensation earned by me at the hourly rate set forth in
Section 2 above, and (c) the reimbursable expenses incurred by me in accordance
with Section 3 above. The Company will pay all undisputed amounts no later than
thirty (30) days from its receipt of the applicable invoice.
6.Confidentiality. I have an ethical obligation to preserve the confidences of
the Company as my client. This duty of confidentiality is owed to the Company,
and not to its shareholders, officers, directors or employees.
7.Conflicts of Interest. I will not undertake any representation of another
client if the other representation is related to a matter in which I have
represented the Company, unless I first obtain the Company’s written consent.
8.Termination. I and the Company each have the right to terminate my engagement
at any time.
9.Disposition of Files. I have a practice of destroying client files at various
times after the completion of matters. I will make reasonable efforts to notify
the Company in writing at least 30 days before the scheduled destruction date of
any of its files. The Company will then have the option to take possession of
the files.
10.Insurance. I have disclosed and the Company understands that I do not have
professional liability insurance.


2

--------------------------------------------------------------------------------




11.Independent Counsel. The Company acknowledges that it has been given a
reasonable opportunity to seek the advice of independent counsel of its choice
with respect to this Engagement Agreement, and that the Company has availed
itself of that opportunity if and to the extent the Company deemed it
appropriate to do so.


3